The relator was convicted of an offense on a plea of guilty in the County Court at law of Galveston County.
He sought release on an application for a writ of habeas corpus on the allegation that the judgment convicting him was void for the reason that the County Court at law was not in session but its term had ended at the time the judgment was rendered.
The statute creating the court contains the following: "The terms of the County Court of Galveston County at law shall be held as now established for the terms of the County Court of Galveston County until the same terms may be changed by the Commissioners Court." This Act was passed in 1911. The judgment was rendered on September 12, 1918.
It appears that the Commissioners Court of Galveston County made an order with reference to the terms of the County Court of Galveston County at law as follows: "It is ordered by the court that the terms of said court be and are hereby changed and that hereafter the terms of said court be and are fixed as follows:: The terms of said court shall begin on the first Monday in November, January, March, May and July of each year hereafter, until otherwise ordered by this court." This order was made August 7, 1911, In 1883 there were four terms of the County Court, beginning, by order of the Commissioners Court, on the first Mondays in February, May, August and November. In November of that year the number of terms were increased to six, and it was provided that they should continue in session until the business of the term was disposed of. *Page 266 
The statute provides (R.S., art. 1776) that the terms of the County Court, unless otherwise fixed by the Commissioners Court, may continue in session three weeks, and article 1777 is as follows: "The county commissioners' Courts of the several counties in this State may, at a regular term thereof, by an order entered upon the records of said courts, provide for more terms of the county court for the transaction of civil, criminal and probate business, and fix the time at which each of the four terms required by the Constitution, and the terms exceeding four, if any, shall be held, not to exceed six annually, and may fix the length of said terms; provided, that, when the Commissioners' Court shall have fixed the number of terms of the County Court by an order entered of record, said court shall not change the number of terms of the County Court for one year from the date of entry of the original order fixing the terms of the County Court."
If we properly comprehend the point that the relator makes, it is, that in fixing the terms of the County Court of Galveston County at law, that the order of the Commissioners Court names the beginning but fails to name the ending of each of the terms, that looking to the statutes quoted and referred to, these terms would expire, each of them, at the end of three weeks, and that more than three weeks having expired after the beginning of the July term at which the relator purports to have been tried, that at the date of his trial that term had expired by operation of law; and that the order of the Commissioners Court providing that the terms of the County Court of Galveston County might continue until the business was disposed of, would have no application to the terms to be held by the county court of Galveston County at law.
As we understand the record, at the time the Act creating the County Court of Galveston County at law was passed, the terms of the County Court of that county, as they had been established by the Commissioners Court, under authority of the Constitution and statute, began on the third Monday of each of the months, January, March, May, June September and November and could continue in session until the disposition of its business. The Act creating the court in which the relator was convicted, providing that its terms should "be held as now established for the County Court," fixed the terms of the County Court at law for the dates and duration mentioned above as relating to the County Court. If this rule continued in force, the date of relator's trial would have fallen within one of these terms. The meaning of the words of the statute creating the court in question, "until the same terms may be changed by the Commissioners' Court," is not quite clear. If it is to be construed as meaning that the terms of the County Court at law are to be the same as the terms of the County Court, until the latter are changed, then the terms of the County Court at law would *Page 267 
be those terms, as above indicated, the terms of the County Court not having been changed by the Commissioners' Court since the Act of 1911 was passed. If the language mentioned is to be construed as meaning that the terms of the County Court at law remain the same as those of the County Court were at the time the statute was passed, until the Commissioners Court shall change the terms of the County Court at law, the order of the Commissioners Court fixing the dates on which the County Court at law shall begin, and not when they shall end, should be construed as permitting each term of that court to remain in session until the time for the succeeding term to begin.
We believe this correct for the reason that the order of the Commissioners Court relating to the County Court at law, purports to change only the part of the previous order fixing the term of the County Court, which refers to the number of terms and the date on which they begin.
This order not specifically annulling the part of the previous one permitting the terms to continue until the disposition of its business, we think, should not be construed as annulling it by implication. Particularly is this true, in view of the legislative intent in enacting the statute creating the County Court at law, to afford greater facilities for the disposition of business, and a holding that the general statute limiting the duration of the terms of the County Court to three weeks, when not otherwise provided, would tend to contradict the purpose in view in the passage of the law.
The Act of the Legislature in express terms adopts the provision made by the Commissioners Court fixing the terms and duration of the terms of the County Court of Galveston County, and the act being a special law affecting only that county, in terms, the ambiguity in the language used should be resolved in favor of the construction which will give effect, rather than which will unduly limit or defeat its purpose.
From the views expressed it follows that the judgment refusing the relief should be affirmed, and it is so ordered.
Affirmed.
                          ON REHEARING.                          May 7, 1919.